Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims 8 and 19-23 are allowed. Claims 1-7, 9-18 and 24-27 are canceled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Yonglin Liu on 05/07/2021.

The application has been amended as follows: 
Please amend these claims as follows:

Claim 19. A process for preparation of the glucose sensor of Claim 8, wherein the process comprises reductive amination of (III) in the presence of (IV), followed by deprotection of the boronic acid group:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(III)

wherein p is from 1 to 4;

X is N;
each R1 is the same or different and represents hydrogen, C1-4 alkyl or C3-7 cycloalkyl; and
ring A is a C3-7 cycloalkyl group or a 5- to 7-membered heterocyclyl group; 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein B(PG) is a boronic acid group protected by a protecting group.

Claim 20. A method of detecting or quantifying the amount of glucose in an analyte, the method comprising contacting the analyte with a glucose receptor comprising a binding site of formula (Ia):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein p is from 1 to 4;
q is from 0 to 3, and p+q is 4;
X is N;
each R1 is the same or different and represents hydrogen, C1-4 alkyl or C3-7 cycloalkyl; and
ring A is a C3-7 cycloalkyl group or a 5- to 7-membered heterocyclyl group.

Claim 21. A method according to claim 20, wherein the method is a fluorescence sensing method comprising detecting a change in the fluorescence of the sensor when glucose is bound to the glucose receptor.

Claim 22. A method according to claim 21, wherein the change in fluorescence is a change in fluorescence lifetime.

Claim 23. A method according to claim 21, wherein the change in fluorescence is a change in fluorescence intensity.

Clam 27. Canceled. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        
/Tracy Vivlemore/Primary Examiner, Art Unit 1635